Petition for Writ of Mandamus Dismissed as Moot and Memorandum Opinion filed
August 21, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00692-CR




                 IN RE HUGHLAND CHADRIC WOOTEN, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  176th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1331218

                        MEMORANDUM OPINION

       On July 30, 2012, relator Hughland Chadric Wooten filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52.
In the petition, relator asks this court to compel the Honorable Shawna Reagin, presiding
judge of the 176th District Court of Harris County, to set aside her order setting certain
conditions of relator’s bond, and revoking relator’s bond.
       On August 1, 2012, relator filed a motion to dismiss the petition because the bond
was lawfully forfeited for failure to appear.

       Accordingly, the petition for writ of mandamus is ordered dismissed as moot.



                                                    PER CURIAM



Panel consists of Justices Frost, McCally, and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                                2